NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted July 17, 2008*
                                    Decided July 29, 2008

                                            Before

                                 JOEL M. FLAUM, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 08‐1059

PAUL CARLETON MAYES,                                 Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Southern District of Indiana,
                                                     Indianapolis Division.
       v.
                                                     No. 1:07‐cv‐360‐LJM‐WTL
PAUL TALBOT, M.D.,
     Defendant‐Appellee.                             Larry J. McKinney,
                                                     Judge.

                                          O R D E R

       Paul Mayes filed suit under 42 U.S.C. § 1983, claiming that Dr. Paul Talbot, a contract
physician at the Marion County Jail in Indianapolis, Indiana, was deliberately indifferent to
a serious medical need during his confinement.  The district court granted summary
judgment to Dr. Talbot.  Mayes appeals, and we affirm.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1059                                                                                 Page 2

       We construe the facts in Mayes’s favor.  During the summer of 2006, Dr. Talbot
prescribed Dilantin, an anti‐epileptic drug used to control seizures, and ibuprofen to Mayes
under the mistaken impression that Mayes had a cerebral aneurysm.  The record does not
reveal whether the prescriptions followed an examination or request for treatment.  Within
a few weeks Mayes began to experience adverse side effects from the drugs, including
headaches and stomach pain, so he stopped taking the pills and informed medical
personnel of the problem.  When Dr. Talbot learned of the side effects the following day, he
realized that he had misdiagnosed Mayes and promptly cancelled the prescriptions. 
Although the side effects dissipated shortly thereafter, Mayes feared that the drugs might
have some other lasting effects, so he demanded further treatment.  One month later
Dr. Talbot examined Mayes and acknowledged the earlier error.  During that meeting
Dr. Talbot told Mayes that any side effects were temporary and that the only treatment
option was to discontinue the medications.

        In its order of summary judgment, the district court concluded that Mayes could not
demonstrate deliberate indifference.  After all, the court reasoned, Dr. Talbot had cancelled
the prescriptions as soon as he learned of the side effects.   Moreover, it concluded, “[t]here
is not a shred of evidence that Dr. Talbot[] acted with a sufficiently culpable state of mind”
at any time during the relevant period.

        On appeal Mayes argues that the district court erred in granting summary judgment
because a genuine issue of material fact existed regarding Dr. Talbot’s deliberate
indifference.  We review a district court’s grant of summary judgment de novo.  Greeno v.
Daley, 414 F.3d 645, 652 (7th Cir. 2005).  Summary judgment is appropriate “if the pleadings,
the discovery and disclosure materials on file, and any affidavits show that there is no
genuine issue as to any material fact and that the movant is entitled to judgment as a matter
of law.”  FED R. CIV. P. 56(c).

       A pretrial detainee1 enjoys at least as much protection against deliberate indifference
as a convicted prisoner, albeit under the Fourteenth Amendment.  See Williams v. Rodriguez,
509 F.3d 392, 401 (7th Cir. 2007); Lopez v. City of Chi., 464 F.3d 711, 718 (7th Cir. 2006).  Thus,
Mayes has the burden of showing that a genuine issue of material fact exists regarding
whether Dr. Talbot was deliberately indifferent to an objectively serious medical condition. 
See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Edwards v. Snyder, 478 F.3d 827, 830‐31 (7th


       1
         The record does not tell us whether Mayes was a pretrial detainee at the time or a
convicted prisoner serving a sentence at the county jail.  In any event, his precise status is
unimportant because he is entitled to constitutional protection against deliberate
indifference either way.  See Williams, 509 F.3d at 401; Lopez, 464 F.3d at 718.  
No. 08‐1059                                                                           Page 3

Cir. 2007).  To act with deliberate indifference, a doctor must know of a patient’s serious
medical need and consciously disregard it.  See Johnson v. Doughty, 433 F.3d 1001, 1010 (7th
Cir. 2006).  “[N]either medical malpractice nor a mere disagreement with a doctor’s medical
judgment amounts to deliberate indifference.”  Greeno, 414 F.3d at 653.

         Mayes argues that Dr. Talbot’s failure to examine him when he complained about his
side effects constitutes deliberate indifference because his symptoms “could have been from
something other than medication.”  But Mayes reported to medical personnel only his belief
that it was the drugs that were causing the side effects, to which Dr. Talbot responded by
discontinuing the drugs.  And Mayes was right, so far as the record shows.  The side effects
ceased.  Mayes’s current speculation that something other than the medication may have
caused his symptoms is insufficient to establish deliberate indifference.  Mayes also
disagrees with Dr. Talbot’s refusal to treat him one month later for any long‐term harm that
the Dilantin and the ibuprofen might have caused.  Yet he cannot point to any persistent
symptoms or other evidence of danger, nor can Dr. Talbot conceive of any treatment
options beyond discontinuing the medications.  On this record Mayes cannot establish that
Dr. Talbot consciously disregarded his medical needs.  See Johnson, 433 F.3d at 1010.  Dr.
Talbot’s prescription error was significant, but he took immediate action to remedy the
problem after he learned of his mistake.

                                                                                AFFIRMED.